Title: To Alexander Hamilton from Thomas Morris, 16 July 1799
From: Morris, Thomas
To: Hamilton, Alexander


Albany, July 16, 1799. “I am compelled by the impossibility of converting landed property into cash to make an offer to my Creditors of all my property and to seek from them a discharge of my debts. I need not enter into a detail of the Circumstances that have led me into this unpleasant Situation. suffice it to say that I was seized with the Mania of the times and have incurred debts in the purchase of property which is at the present Moment perfectly unsaleable.… My first object at present is to get a discharge from my debts without taking the benefit of the Insolvent Act. If in this Attempt I should fail, however painful the Step may be I shall be compelled to resort to the other.…”
